Citation Nr: 0935711	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an anxiety disorder, to 
include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Boston, Massachusetts, which, in pertinent part, denied 
service connection for a generalized anxiety disorder.

The Board remanded this case in February 2007 to provide the 
appellant with an opportunity to present testimony to a 
Travel section of the Board.  The appellant testified before 
the undersigned at a December 2007 hearing at the RO.  A 
transcript has been associated with the file.  The Board 
remanded the case again in January 2008 for further 
development.  The case returns now for appellate 
consideration.


FINDINGS OF FACT

1.  The appellant's service treatment records show that he 
was injured during an airborne operation while stationed in 
Okinawa, Japan, in April 1965.

2.  The medical evidence of record indicates that the 
appellant's PTSD is due, at least in part, to a parachute 
jump mishap in service.


CONCLUSION OF LAW

The appellant's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The PTSD claim has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Mlechick v. Mansfield, 
503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  

The appellant alleges that he had PTSD as a result of several 
experiences during service with the First Special Forces 
Group, while stationed in Okinawa, Japan.  The appellant 
testified before the undersigned, in part, that during a 
parachute jump, a mistake was made in the landing site.  An 
attempt was made to call off the jump by the ground 
observers, who "popped" red smoke burners to signal the 
parachutists.  The appellant and others jumped before the red 
smoke was noticed, and, due to high winds, the company was 
blown toward power lines near the landing site.  The 
appellant indicated that he was able to avoid the lines, but 
landed far too fast and injured his knee.  He saw several 
other jumpers get their chutes caught in the power lines.  
The appellant also reported other stressors as members of his 
unit were rotated into Vietnam during the course of 1965, and 
the death of another member of the unit during another 
training parachute exercise. 

The appellant was seen for a May 2009 VA examination in 
connection with this claim.  The appellant was diagnosed with 
PTSD at that time.  The appellant described the parachute 
stressor much as it discussed above.  The appellant also 
discussed the loss of other members of the unit.  The 
examiner concluded that the appellant's PTSD was more likely 
than not related to service.

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The appellant's parachute jump stressor is clearly unrelated 
to combat.  Thus, his testimony alone is insufficient to 
establish the occurrence of the stressor.  See Moreau, supra.  
The RO did not undertake development of this stressor, but 
for the following reason, the Board concludes that additional 
development is unnecessary.

The appellant's service treatment records show that in April 
1965, the appellant was treated for a laceration to the left 
knee.  The note states that the appellant had been injured 
during an airborne operation the previous day.  

The Board finds that this is adequate confirmation of the 
appellant's stressor.  Parachute jumps are by their nature 
highly dangerous.  The appellant was injured during one such 
jump.  The appellant is competent to describe the events of 
the jump leading to the injury.  Therefore, the evidence 
shows that the appellant has a diagnosis of PTSD is related 
to a confirmed, inservice stressor.  Service connection is 
warranted.  See 38 C.F.R. § 3.304(f), supra.  


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


